Exhibit THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF OR IN ACCORDANCE WITH APPLICABLE LAW. WARRANT TO PURCHASE STOCK Corporation: Number of Shares: Class of Stock: Initial Exercise Price: Issue Date: Expiration Date: PEPPERBALL TECHNOLOGIES, INC., a Colorado corporation $150,000/Warrant Price Common See below December 10, 2009 December 10, 2016 THIS WARRANT CERTIFIES THAT, in consideration of the payment of $1.00 and for other good and valuable consideration, AGILITY CAPITAL, LLC or registered assignee (“Holder”) is entitled to purchase the number of fully paid and nonassessable shares (the “Shares”) of Common Stock of PEPPERBALL TECHNOLOGIES, INC. (the “Company”), in the number, at the price, and for the term specified above.The exercise price per share (the “Warrant Price”) is equal to the lowest of (i) $0.10 or (ii) the price at which the Company sells or issues its Common Stock after the Issue Date in a transaction or series of transactions in which the Company or any of its subsidiaries receives at least $500,000.This Warrant and the Warrant Shares shall not be subject to any agreements entered into between the Company and any person or entity that has the effect of reducing the number of Shares that Holder may acquire hereunder. ARTICLE
